department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uniform issue list number legend contact person identification_number telephone number employer_identification_number corporation program program program corporation organization test test dear this is in reference to your representative's letter of date requesting advance approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code the information submitted shows that the grants by you administered by operating under the b program may elect the c option and or the d option a publicly_supported_organization under its f private_foundation p be b program organizations will in the c option f selects individual scholarship recipients in the b program through a the initial phase of the competition is the x test which is given annually in competition f identifies and honors participating high schools by high school officials a group that represents the top two percent of graduating high school students scoring in seniors nationwide and designates a number that represents less than one percent of the the semifinalists then take a graduating high school seniors in each state as semifinalists second y test to confirm their earlier performance those who repeat their prior performance high school and who meet other standard who demonstrate high academic standing in requirements are designated as finalists after the test in the d option f's selection procedures generally parallel those applied in the c option semifinalists in at least four geographic regions each consisting of several however eligibility in the d option is limited to the top-scoring black students the d option are designated in states according to the distribution of the black population throughout the united_states you p have entered into an agreement with f whereby you have agreed to sponsor a specific number of scholarships each year to be awarded to children and or relatives of under the b program f may award scholarships only to students who are employees of e the actual number of b scholarships to be supported by you will not designated as finalists exceed the number of employees’ children who qualify their respective after the list of finalists is obtained f reviews the finalist group to determine competitions which students are eligible for grants under an employer-related scholarship program no application is required from the students to enter the b program therefore neither you nor f can determine the number of eligible applicants an insufficient number of employees’ children who qualify as finalists the total number of scholarships to be awarded in a particular year is automatically reduced or some foundations may permit scholarships to be offered to finalists who are not children of employees f monitors participating employers to ensure a sufficiently large base of employees’ children from which at least one or more b finalists would ordinarily be expected to emerge this is necessary since fewer than one out of one hundred seventy-five students in a senior class achieves the b finalist level if there is finalists as in the selection of individual grant recipients is made by selection committees designated by f the members of the selection committee are totally independent and separate from you f confirms the individual scholarship recipient's enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a scholarships will only be grant be terminated if an employee parent leaves the company awarded to students who plan to enroll in an institution that meets the requirements of section after the scholarship i sec_170 of the code and which may further be limited by f in rare cases sponsors awarded the recipient will not be restricted in his ner course of study may ask f to give preference in selection to individuals who propose to study in certain broad f will supply statistical information to you which will enable you to maintain the records fields required by revproc_76_47 1976_2_cb_670 sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure is demonstrated to the satisfaction of the secretary approved in advance by the secretary if that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 not apply to it revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year as stated in sec_4 of revproc_76_47 if a sponsor's program satisfies the seven conditions set forth in sections dollar_figure through but does not meet the percentage_test of section dollar_figure applicable to grants to employees' children the question whether the grants are scholarship or fellowship grants subject_to the provisions of sec_117 of the code will be in making this determination the resolved on the basis of all the facts and circumstances service will consider as a substitute for the percentage_test of section dollar_figure all the relevant facts and circumstances to determine whether the primary purpose of the program is to provide extra to educate compensation or other employment incentive or whether the primary purpose is recipients in their individual capacities these facts and circumstances will be considered in the context of the probability that a grant will be available to any eligible applicant such relevant facts and circumstances could include the history of the program such as the source of the program's funding the courses of study for which the grants are available any eligibility requirements imposed by the program other than employment of the applicants or their parents and the age and grade level prerequisites for the studies for which the grants are available the publicity given the grant program the degree of independence of the selection committee the particular standards used for selection the specific means used to determine whether those standards have been met the precise nature of the employee limitation or preference the number of grants available the number of employees or their children who would be eligible for them the percentage of eligible employees or their children applying for grants who normally eg on an average basis receive grants under the program and whether and how many grants are awarded to individuals who do not qualify as employees or children of employees in your case the following facts and circumstances are considered relevant aside from the private_foundation sponsored b its nationwide college scholarship program for individuals must no application is required recipients are chosen by selection employment preference f a substantially_similar manner to program in academically talented high school students achieve finalist status in their respective competitions public charity operates its a totally independent involved committees no limitations are placed on the recipients’ choice of course of study after the grant is awarded the number of actual grants made may not exceed the number of employees’ children who qualify as in f provided an average of one scholarship for every big_number employees children in its programs foundation employer finalists private the the or of under the facts and circumstances as stated above there is only an insignificant probability that any particular employee's child will be selected and thus the grant's primary purpose is not and the facts and one of providing extra compensation or other employment incentive circumstances test of revproc_76_47 sec_4 is met accordingly based upon the information presented and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to f for the awarding of scholarship grants to children of employees of e comply with the requirements of sec_4945 of the thus such expenditures made in accordance with those procedures will not constitute code taxable_expenditures within the meaning of sec_4945 of the code the recipient of the scholarship is responsible for determining whether all or part of the we understand that f scholarship is includible in gross_income under sec_117 of the code will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 please note that this ruling is only applicable to grants awarded under the b program before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program your procedures for awarding grants under the b program are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore will not be counted in determining whether the percentage_test of revproc_76_47 is met with respect to any other such program for which prior approval has been granted this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions about this ruling letter please contact the person whose name and telephone number are shown in the heading of this letter because this ruling letter could help to resolve any questions please keep it in your permanent records sincerely robert choi director exempt_organizations rulings and agreements enclosure notice
